
	
		III
		111th CONGRESS
		2d Session
		S. RES. 638
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2010
			Ms. Snowe (for herself,
			 Ms. Landrieu, Mr. Vitter, Mr.
			 Lieberman, Mr. Enzi,
			 Mrs. Shaheen, Mr. Isakson, Mrs.
			 Hagan, Mr. Thune,
			 Ms. Cantwell, Mr. Bond, Mr.
			 Wicker, Mr. Risch, and
			 Mr. Pryor) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 30th anniversary of the
		  Small Business Development Center network. 
	
	
		Whereas the Small Business Development Center (referred to
			 in this preamble as SBDC) network will celebrate its 30th
			 anniversary at a conference to be held September 21 through 24, 2010, in San
			 Antonio, Texas;
		Whereas the conference will be held to continue the
			 professional development of employees of SBDCs and to commemorate the
			 educational and technical assistance offered by SBDCs to small businesses
			 across the United States;
		Whereas for 30 years, SBDCs have been among the preeminent
			 organizations in the United States for providing business advice, one-on-one
			 counseling, and indepth training to small businesses;
		Whereas, during the 30 years prior to the approval of this
			 resolution, the SBDC network has grown from 9 fledgling centers to a nationwide
			 network of 63 lead centers, with more than 4,000 business advisors providing
			 services at over 1,000 service locations;
		Whereas the SBDC network has worked for 30 years with the
			 Small Business Administration, institutions of higher education, State
			 governments, Congress, and others to significantly enhance the economic health
			 and strength of small businesses in the United States;
		Whereas SBDCs have assisted more than 20,000,000 small
			 businesses throughout the 30 years prior to the approval of this resolution and
			 continue to aid and support hundreds of thousands of small businesses
			 annually;
		Whereas 33 percent of all SBDC clients are minorities, 43
			 percent of all SBDC clients are women, and 9 percent of all SBDC clients are
			 veterans;
		Whereas, since the inception of SBDCs, SBDCs have
			 continued to redefine and transform the services offered by SBDCs, including
			 training and advising, and have taken on new missions, in order to ensure that
			 small businesses have relevant and significant assistance in all economic
			 conditions; and
		Whereas Congress continues to support SBDCs and the role
			 of SBDCs in assisting small businesses and building the economic success of the
			 United States: Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates the
			 30th anniversary of the Small Business Development Center network; and
			(2)expresses
			 appreciation for—
				(A)the steadfast
			 partnership between the Small Business Development Center network and the Small
			 Business Administration; and
				(B)the work of the
			 Small Business Development Center network in ensuring quality assistance to
			 small business and access for all to the American Dream.
				
